Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/17/22.  As directed by the amendment: claims 1-2, 4-5, 7-10, and 12-14 have been amended, claim 11 has been cancelled, and no claims have been added.  As such, claims 1-10 and 12-14 are pending in the instant application.

Claim Objections
Claim 4 is objected to because of the following informalities:  the language “antennas adapted to check detect respirator component …” (line 15-16) is objected to for a grammatical error in the phrase ‘to check detect’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the … closed loop computing device" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the language “re-charge units … removable and replicable by a user” (line 12-13) is unclear as it is not known how a re-charge unit can be ‘replicable’ by a user or how a user can replicate such a unit.
Regarding claim 5, the limitation “storing unique identification a data” (line 3-4) is unclear as it is not known what is meant by this limitation as there appears to be typographical/grammatical errors which render the claim unclear, particularly the phrase ‘identification a data’.
Regarding claim 7, the language “RFID validation of instillation” (line 2) is unclear as the examiner cannot ascertain the meaning of this limitation, particularly regarding the term ‘instillation’.  It is not clear how RFID validates instilling of the scrubber cartridge.
Claims 6, 8-10, and 12-14 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grimsey (5,195,516).
Regarding claim 4, Grimsey shows a rebreather apparatus including a closed loop respirator (see Fig. 1, abstract and col. 3 ln. 32-41 which shows/discloses a rebreather apparatus including a closed loop respirator) and includes one or more of the claimed list of features (see col. 4 ln. 31-32 and col. 9 ln. 25, water trap 60; see also Fig. 1 showing two counter lung chambers 5 and 10 having common wall 105).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assouad (2021/0161404) in view of Braun (9,619,767) and Open Safety Apocalypse Type IV Rebreather User Manual (hereinafter “Open Safety”).
Regarding claim 1, Assouad shows a rebreather apparatus (see Fig. 1, para. 0084) including a closed loop respirator (see Fig. 1 and para. 0084, closed loop respirator 102); and a device that communicates with the closed loop respirator (see Fig. 1 and para. 0088-0089 and 0094, device 106 which is in the form of a smartphone interface/application).  Assouad is silent as to the device application being adapted to perform self-training for a user of the respirator so as to provide the user with training in the proper assembly, operation, and maintenance of the respirator; however, Braun teaches that it is well-known to have a smartphone application connect with a device to perform self-training including training in the maintenance of the device (see Braun col. 8 ln. 36-34) and Open Safety teaches in a user manual, which are used to train a user, which includes instructions on the proper assembly, operation, maintenance of a rebreather (see Open Safety sections 8.2-8.20, pg. 170-200 regarding proper assembly; section 22, pg. 266-268 regarding maintenance; and section 12.2.1 and 12.5-12.7, pg. 237-243 regarding operation of the rebreather).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Assouad rebreather apparatus’ device to also provide self-training application for the user, as taught by Braun, including training in the proper assembly, operation, and maintenance of the respirator, as taught by Open Safety, as this would have been application of a known technique to a known device to yield predictable results (providing smartphone app connected with a device to provide training on the proper use of the device).
Regarding claim 3, the modified Assouad device’s self-training application teaches the installation and removal of user installed re-charge units (see Open Safety section 8.7-8.9, pg. 177-181 for example, scrubber canisters being the re-charge units).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assouad, Braun, and Open Safety as applied to claim 1 above, and further in view of Ebersole, JR. (2004/0130504).
Regarding claim 2, the modified Assouad device is silent as to the self-training application using one or more of the claimed group; however, Ebersole discloses a similar breathing apparatus training application which includes providing augmented reality images and real sensor data from the apparatus and AR images to a dive mask and sensor data (see Ebersole para. 0002, 0004, 0005, 0013,  and 0030 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Assouad device to utilize AU imaging via sensors in the dive mask, as taught by Ebersole, as it is well-known to utilize AR technology to provide training in a particular application and would have been obvious to apply a known technique (AR imaging) to a known device (rebreather system) ready for improvement to yield predictable results.

Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsey in view of McKenna (5,964,221) and Heesch (2008/0105260).
Regarding claim 5, Grimsey discloses a carbon dioxide scrubber (see Grimsey Fig. 1 and col. 4 ln. 28, scrubber 20), but is silent as to including a convergent duct provided on an inhalation side of the scrubber; however, McKenna teaches a similar carbon dioxide scrubber including a convergent duct on the inhalation side (see McKenna Fig. 1B, 26 being outlet of scrubber and is the inhalation side, convergent duct as shown).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Grimsey device to include the scrubber with convergent duct, as taught by McKenna, as this would have been obvious substitution of one known element for another.  The now modified Grimsey device is silent as to the scrubber including an RFID memory device storing unique identification a data; however, Heesch teaches a similar rebreather device including a carbon dioxide scrubber having an RFID memory device storing unique identification a data (see Heesch Fig. 1 , abstract and title which discloses rebreather apparatus, carbon dioxide scrubber 8 including RFID memory device storing unique identification data per 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device’s scrubber to include RFID memory thereon, as taught by Heesch, so that the electronic control unit “automatically recognizes the replacement of the CO2 absorber” (see Heesch para. 0027).
Regarding claim 7, the modified Grimsey device’s scrubber cartridge includes RFID validation of instillation (see Heesch para. 0027).
Regarding claim 8, the modified Grimsey device’s carbon dioxide scrubber chemical is enclosed in a scrubber cartridge of the scrubber (see McKenna Fig. 1B and col. 4 ln. 1-26, chemical material on layers 30 and 32 with chemical adsorbent which is enclosed in cartridge 23).
Regarding claim 9, the modified Grimsey device’s scrubber cartridge is a dual port cartridge (see McKenna Fig. 1B, ports 24 and 26).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsey, McKenna, and Heesch as applied to claim 5 above, and further in view of Forsyth et al. (2006/0201508).
Regarding claim 6, the modified Grimsey device is silent as to the carbon dioxide scrubber including unique identification and use data; however, Forsyth teaches a similar device which includes a carbon dioxide scrubber includes usage data (see Forsyth para. 0021).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device’s RFID data to include usage data, as taught by Forsyth, as it is known that such a carbon dioxide scrubber has a usage lifetime and would provide the system with further data regarding amount of time left for a dive.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsey, McKenna, and Heesch as applied to claim 8 above, and further in view of Johnson (2010/0242966).
Regarding claim 10, the modified Grimsey device is silent as to the scrubber cartridge being a bi-directional scrubber cartridge; however, Johnson teaches a similar device which includes a bi-directional scrubber cartridge (see Johnson Fig. 4 and 7 which discloses bi-directional scrubber cartridge with inlet 88 and outlet 90, thus providing bi-directional flow).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device to utilize the bi-directional scrubber cartridge, as taught by Johnson, as this would have been obvious substitution of one known element for another.
Regarding claim 14, the modified Grimsey device is silent as to the scrubber cartridge explicitly including flow channels in the scrubber material; however, Johnson teaches a similar device which includes a scrubber cartridge which includes pre-engineered flow channels in the scrubber material (see Johnson Fig. 4 and 7 and para. 0039-0041 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device to utilize the flow channel scrubber cartridge, as taught by Johnson, as this would have been obvious substitution of one known element for another.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsey, McKenna, and Heesch as applied to claim 8 above, and further in view of Fife (4,781,184) and Buttet et al. (2018/0074489).
Regarding claim 12, the modified Grimsey device is silent as to the scrubber cartridge including a magnetic latch; however, Fife teaches a similar device which includes a removable scrubber cartridge (see Fife col. 3 ln. 10-28 and col. 4 ln. 4-11 for example) and Buttet teaches a breathing system which includes components connected via magnetic latches (see Buttet para. 0116).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device’s carbon dioxide scrubber to be removable, as taught by Fife, and to accomplish the removable connection via magnetic latch, as taught by Buttet, in order to provide the ability to replace a used scrubber cartridge with a new cartridge and provide a tight connection (see Fife col. 3ln. 10-28 and Buttet para. 0116).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsey, McKenna, and Heesch as applied to claim 8 above, and further in view of Johnson and Pearce, Jr. (3,995,626).
Regarding claim 13, the modified Grimsey device is silent as to the scrubber cartridge including a taper conformal seal; however, Johnson teaches a removable scrubber cartridge which is adapted to be sealed to the breathing loop (see Johnson Fig. 4-7 and para. 0039-0041) and Pearce teaches a breathing apparatus including a taper conformal seal (see Pearce col. 5 ln. 8-17).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grimsey device’s scrubber cartridge to be removably sealed to the breathing loop and to utilize a tapered seal, as taught by Johnson and Pearce, in order to provide the ability to replace a used scrubber cartridge and to still provide a sealing connection to the breathing loop.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785